Title: From James Madison to James Madison, Sr., 18 December 1788
From: Madison, James
To: Madison, James, Sr.


Alexandria Decr. 18th. 1788
I arrived here this morning on my way home. I did not write you my intentions sooner because they are rather of recent date, and I wished to be able at the same time to let you know the day on which I should get to Fredg. This I have not till now been able to fix. I now find that I shall get there on Friday week, and shall accordingly then stand in need of your assistance for the completion of my Journey. It will be necessary for me to have the use of the Chair, as well on account of my baggage which consists of a Portmanteau Trunk and a Portmanteau, as on acct. of some remains of the piles which for some weeks past have been very troublesome. Whoever brings the chair must bring a saddle proper for the portmanteau. No horse need be brought for a servant, John having been left in N. York given over as incurable, and no other having been engaged. I wish the Chair to be in Town certainly on that day, and shall request the favor of Mr. Maury to send this by a hired messenger if no other conveyance can be secured. I shall remain in this neighbourhood till thursday next when I shall fall into the Stage at Colchester & proceed on Friday from Dumfries for Fredg. I could reach Fredg. on no day so well as on that above mentioned. An earlier day would be too soon for the carriage to meet me; and a later one would leave me on the road on sunday, or oblige me to postpone my resuming my journey till the tuesday following.
I have nothing to add on the subject of news, but what may be better communicated verbally on my arrival. In the mean time with my affecte. regards to all the family I conclude your dutiful son
Js. Madison Jr
